Per curiam.

The evidence is not sufficient to authorize us to decree a divorce in this case. No neglect of a husband in cases of this kind, to make provision for his wife’s support, is a good cause of divorce, unless it was in his power so to do : and we are of opinion that the husband cannot be considered as having the power to make such provision, within the meaning of the statute, unless he has property. It is not enough to shew that he has been able to labor; it must be distinctly shewn that he has actually had property sufficient to enable him to make such provision.